Case: 19-50536      Document: 00515367513         Page: 1    Date Filed: 04/01/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 19-50536
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                         April 1, 2020
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff–Appellee,

v.

HUGO VILLARREAL-SOLIS, also known as El Pecho de Oro,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:01-CR-314-1


Before OWEN, Chief Judge, and SOUTHWICK and WILLET, Circuit Judges.
PER CURIAM: *
       In 2002, Hugo Villarreal-Solis, federal prisoner # 12952-180, was
convicted by a jury of numerous offenses, including operating a continuing
criminal enterprise; three counts of murder in furtherance of a continuing
criminal enterprise; ten counts of possession with intent to distribute
marijuana; two counts of conspiracy to use or carry a firearm and to commit
murder during the course of a firearms offense; two counts of using and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50536    Document: 00515367513      Page: 2   Date Filed: 04/01/2020


                                 No. 19-50536

carrying a firearm in furtherance of a drug trafficking offense; three counts of
murder during the course of a firearms crime; money laundering conspiracy;
and four counts of money laundering. He was sentenced to life imprisonment,
plus 420 months of imprisonment.
      Villarreal-Solis appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion for a sentence reduction based on the Sentencing
Guidelines Amendment 782. See U.S. Sentencing Guidelines Manual, Supp.
to Appendix C, Amendment 782. The district court construed his motion as
seeking relief under the First Step Act of 2018 (FSA) and denied it. Although
the district court erred in construing his motion as seeking relief under the
FSA, we may affirm the denial of his motion based on any ground supported
by the record. See United States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014).
      Amendment 782, which became effective on November 1, 2014, lowered
most drug-related base offense levels under U.S.S.G. § 2D1.1 by two levels, and
it became retroactively applicable on November 1, 2015, to inmates who were
sentenced before it took effect. See U.S. Sentencing Guidelines Manual, Supp.
To Appendix C, Amendment 782.              Villarreal-Solis’s offense level was
determined by grouping his convictions into three groups, and none of the base
offense levels of these groups were based on a drug quantity under § 2D1.1.
Because Villarreal-Solis’s guidelines range was not lowered by Amendment
782, he was ineligible for a sentence reduction under § 3582(c)(2). See U.S.S.G.
§ 1B1.10(a)(2)(B); United States v. Quintanilla, 868 F.3d 315, 318-22 (5th Cir.
2017). His claims regarding the calculation and constitutionality of his original
sentence were not cognizable in a § 3582(c)(2) motion. See United States v.
Hernandez, 645 F.3d 709, 712 (5th Cir. 2011).
      AFFIRMED.




                                       2